J-A02003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    TERRY LEE DIAMOND, JR.                     :   No. 532 WDA 2021

                  Appeal from the Order Entered April 27, 2021
    In the Court of Common Pleas of Washington County Criminal Division at
                       No(s): CP-63-CR-0000437-2020


BEFORE:      OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                                FILED: APRIL 11, 2022

        The Commonwealth of Pennsylvania appeals from the order entered on

April 27, 2021, which denied its petition for entry of nolle prosequi. We vacate

and remand.

        On February 15, 2020, the Commonwealth charged Terry Lee Diamond,

Jr. (hereinafter “the Defendant”) with a number of crimes, including rape of a

mentally disabled person.1 See Criminal Complaint, 2/15/20, at 3; see also

Commonwealth’s Information, 3/17/20, at 1. The criminal complaint declared

that the complainant, B.A. (hereinafter “the Complainant”), is “a [23-year-old]

female who [has been diagnosed with Down Syndrome] and is incapable of




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 3121(a)(5).
J-A02003-22



giving consent” for sexual intercourse. See Criminal Complaint, 2/15/20, at

3. Further, the affidavit of probable cause stated:

        [The Complainant] gave the forensic interviewer her account
        regarding how and where she was sexually assaulted by [the
        Defendant. The Complainant] began by explaining that [the
        Defendant] was touching her “privates” and that this incident
        occurred at [the Defendant’s] residence. [The Complainant]
        further stated that [the Defendant] was touching her hair,
        arms, body and privates and that she told him “no” and “I
        told him not to touch me.” When the interviewer asked [the
        Complainant] where [the Defendant] was touching her, she
        explained that [the Defendant] was touching her butt, her
        hair, arms, and her “private,” and stated that [the Defendant]
        was touching her inside her “private” while pointing in
        between her legs.        When the interviewer asked [the
        Complainant] what the condition of her clothes were during
        the incident, [the Complainant] told the interviewer that her
        clothes were off and explained that [the Defendant] took her
        clothes off of her.

        During the forensic interview, [the Complainant] told the
        interviewer that [the Defendant] also touched her “private”
        with his penis. The interviewer asked [the Complainant]
        what [the Defendant’s] body was doing when his penis was
        touching her “private,” [the Complainant] replied “humping
        me.” [The Complainant] also stated that [the Defendant]
        pushed too hard inside her “private” with his penis and that
        it hurt her. [The Complainant] explained that this occurred
        in [the Defendant’s] bedroom downstairs on the floor and
        that the floor was hurting her back. [The Complainant] also
        explained to the interviewer that [the Defendant] held her
        down and would not let her go while he was having sex with
        her.

Affidavit of Probable Cause, 2/15/20, at 2.

      The Commonwealth filed its information against the Defendant on March

17, 2020. Commonwealth’s Information, 3/17/20, at 1-2.




                                     -2-
J-A02003-22



      In April 2021, the Commonwealth filed a petition to nolle prosequi all

charges against the Defendant. The petition declared that the Commonwealth

sought to nolle prosequi the charges for the following reasons:

        Prosecutorial discretion / respect for the [Complainant] and
        the [Complainant’s] mother’s desire to not proceed on the
        charges. They believe withdrawing charges is in the best
        interest of the [Complainant] given the [Complainant’s]
        unique circumstances and the circumstances of this particular
        criminal case.

Commonwealth’s Petition for Nolle Prosequi, 4/27/21, at 1.

      The petition declared that the Defendant consented to the entry of nolle

prosequi. See id.

      On April 9, 2021, the trial court held oral argument on the

Commonwealth’s petition.        During the argument, the Commonwealth

elaborated on the reasons it filed its petition:

        Your Honor, there was a habeas and, I believe, also an
        omnibus [pretrial] motion that was scheduled on a previous
        Monday. And it was in the nature of a habeas and also, I
        believe, a competency on the eye witness/[Complainant] of
        this case. And when we had subpoenaed the [Complainant]
        for that hearing, the [Complainant] and her mother reached
        out to our office and spoke to a staff member in our office
        about their unwillingness to come in and participate in that
        and their desire to drop charges in the best interest of the
        [Complainant].

        I had my officer – I relayed that to the affiant in the case and
        asked him to reach out to the [Complainant] and the family
        and speak to the mother of the [Complainant], who's the
        legal guardian.     The [Complainant] suffers from Down
        [S]yndrome. And the mother had confirmed that that was
        her wish, that they had moved out of state – or were between
        moving out of state and coming back, and had moved on and


                                      -3-
J-A02003-22


        did not wish to proceed any further in these charges and that
        they would not appear for the habeas.

        I then had – when [the officer] informed me of that, I had
        the chief of our victim/witness unit reach out and confirm all
        this with them again and also offer services and answer any
        questions that they may have. And confirm again that that
        is what they wished and that was what they believed to be in
        the best interest of the [Complainant].

        After having it confirmed again, that's when we filed our
        motion for nolle [prosequi], knowing that we were not going
        to be able to put on any kind of evidence at the habeas
        hearing on that Monday, because our witnesses were not
        going to show. And the mother, and the [Complainant], as
        far as we know through the mother, did not wish to proceed
        any further. And [the mother] believed it would simply just
        re-traumatize the [Complainant] to have her come in and
        testify again. She did appear at the preliminary hearing and
        gave brief testimony there. And so that's why we filed our
        nolle [prosequi], Your Honor.

                                     ...

        I can't with any confidence say that [the Complainant] would
        appear [for trial]. That was one of the main issues that they
        had told us, she would not appear and participate any further.
        And in cases like this, obviously they are very serious and
        they're traumatic; and the mental and emotional well-being
        of the [Complainant] is obviously very important to us, as
        well as prosecuting people we believe to have committed
        these crimes. When the [Complainant] says that they do not
        want to proceed with the charges because it would not be in
        their best interest to do so, that's something that we take
        seriously. And we did have [the chief of our victim/witness
        unit] try to provide her with an opportunity for counseling
        and things of that sort, which she did not avail herself of as
        of yet, although, we will continue to reach out to her and
        make that offer available to her.

N.T. Oral Argument, 4/9/21, at 3-4 and 8-9 (some capitalization omitted).




                                    -4-
J-A02003-22



       On April 27, 2021, the trial court denied the Commonwealth’s petition.

Within the trial court’s accompanying opinion, the trial court did not pass upon

the question of whether the Commonwealth’s stated reason for requesting the

nolle prosequi was valid and reasonable. Instead, the trial court explained

that it denied the Commonwealth’s petition because, it believed, “the

Commonwealth [could] sustain a prima facie case against the Defendant”

even absent the Complainant’s testimony at trial.         Trial Court Opinion,

4/27/21, at 5.

       The Commonwealth filed a timely notice of appeal from the trial court’s

April 27, 2021 interlocutory order and, within the Commonwealth’s notice of

appeal, the Commonwealth properly certified that the order “will terminate or

substantially handicap the prosecution.” Commonwealth’s Notice of Appeal,

4/29/21, at 1; see also Pa.R.A.P. 311(d).2 The Commonwealth raises the

following claims on appeal:

____________________________________________


2 “Certification of pretrial appeals by the Commonwealth [under Pennsylvania
Rule of Appellate Procedure 311(d)] is an exception to the requirement that
appeals may be taken only from final orders.” Commonwealth v. Cosnek,
836 A.2d 871, 873 (Pa. 2003). As our Supreme Court has explained, “[w]hen
a pretrial motion removes evidence from the Commonwealth’s case, only the
prosecutor can judge whether that evidence substantially handicaps his ability
to prove every essential element of his case. Additionally, only the prosecutor
can judge whether he can meet his constitutional burden of proving his case
without that evidence.” Id. at 875 (citations omitted). In following, the
Supreme Court has held that the Commonwealth may utilize Rule 311(d) to
immediately appeal “a pretrial ruling [that] results in the suppression,
preclusion or exclusion of Commonwealth evidence.” Id. at 877.




                                           -5-
J-A02003-22



         1. Did the trial court abuse its discretion in failing to address
         the validity and reasonableness of the Commonwealth’s basis
         for the nolle [prosequi]?

         2. Did the trial court abuse its discretion by manufacturing an
         evidentiary reason for the Commonwealth’s petition for nolle
         [prosequi] and replacing the Commonwealth’s given reason
         of prosecutorial discretion based upon the wishes of the
         [Complainant] with the court’s manufactured reason?

         3. Did the trial court abuse its discretion in finding the
         Commonwealth could sustain a prima facie case against the
         Defendant without an evidentiary hearing?

         4. Did the trial court’s refusal to grant the Commonwealth’s
         nolle [prosequi], and thus the trial court’s directive to
         continue the prosecution, violate the separation of powers
         doctrine by substituting the trial court’s own discretion for
         that of the Commonwealth in the prosecution of a criminal
         matter?
____________________________________________


Interlocutory appeals under Rule 311(d) are not limited to orders that grant a
defendant’s suppression motion. Indeed, in Commonwealth v. Matis, the
Supreme Court held that Rule 311(d) permits the Commonwealth to
immediately appeal “[a]n order denying a motion for a continuance to secure
the presence of a necessary witness,” as that type of order “has the same
practical effect of an order suppressing or excluding evidence.”
Commonwealth v. Matis, 719 A.2d 12, 18 (Pa. 1998).

The case at bar is similar to Matis. Here, the Commonwealth attested that
its eyewitness – the Complainant – “would not appear and participate any
further” in the case and, as a result, the Commonwealth petitioned the trial
court for permission to nolle prosequi the charges against the Defendant. N.T.
Oral Argument, 4/9/21, at 8; Commonwealth’s Petition for Nolle Prosequi,
4/27/21, at 1.       If left undisturbed, the trial court’s denial of the
Commonwealth’s petition would force the Commonwealth to proceed in this
case without the testimony of the Complainant. The trial court’s order, thus,
“has the same practical effect of an order suppressing or excluding evidence.”
See Matis, 719 A.2d at 18. In accordance with our Supreme Court’s
precedent, we thus have jurisdiction over this appeal.




                                           -6-
J-A02003-22



Commonwealth’s Brief at 8 (some capitalization omitted).3,   4


       “A nolle prosequi is a voluntary withdrawal by a prosecuting attorney of

proceedings on a particular criminal bill or information, which at [any time] in

the future can be lifted upon appropriate motion in order to permit a revival

of the original criminal bill or information.” Commonwealth v. Ahearn, 670

A.2d 133, 135 (Pa. 1996). As our Supreme Court has explained, a “district

attorney has a general and widely recognized power to conduct criminal

litigation and prosecutions on behalf of the Commonwealth, and to decide

whether and when to prosecute, and whether and when to continue or

discontinue a case.” Commonwealth v. DiPasquale, 246 A.2d 430, 432

(Pa. 1968) (some capitalization omitted). Nevertheless, after the filing of the

criminal information, the district attorney is not permitted to enter a nolle

prosequi “without having obtained the approval of the court.”     42 Pa.C.S.A.

§ 8932.     Pennsylvania Rule of Criminal Procedure 585 further provides:

“[u]pon motion of the attorney for the Commonwealth, the court may, in open

court, order a nolle prosequi of one or more charges notwithstanding the

objection of any person.” Pa.R.Crim.P. 585(A).



____________________________________________


3For ease of discussion, we have re-numbered the Commonwealth’s claims
on appeal.

4The Defendant “concurs with the analysis of [the Commonwealth on appeal]
and adopts [its appellate] argument in full.” The Defendant’s Response,
10/22/21, at 1.


                                           -7-
J-A02003-22



      The “grant or refusal of a petition for nolle pros . . . lies within the sound

discretion of the lower court, and its action will not be reversed in the absence

of an abuse of discretion.” DiPasquale, 246 A.2d at 432 (some capitalization

omitted). Regarding the “abuse of discretion” standard, our Supreme Court

has explained:

        The term “discretion” imports the exercise of judgment,
        wisdom and skill so as to reach a dispassionate conclusion
        within the framework of the law, and is not exercised for the
        purpose of giving effect to the will of the judge. Discretion
        must be exercised on the foundation of reason, as opposed
        to prejudice, personal motivations, caprice or arbitrary
        actions. Discretion is abused where the course pursued
        represents not merely an error of judgment, but where the
        judgment is manifestly unreasonable or where the law is not
        applied or where the record shows that the action is a result
        of partiality, prejudice, bias or ill-will.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (citations and some

quotation marks omitted).

      Although the trial court is granted discretion in determining whether to

grant or deny the Commonwealth’s petition for nolle prosequi, our Supreme

Court has held: “there are two factors to be considered when a request for a

nolle prosequi is made: (1) is the reason given by the Commonwealth for

requesting the nolle prosequi valid and reasonable, and (2) does the

defendant, at the time the nolle prosequi is requested, have a valid speedy

trial claim?” Commonwealth v. Reinhart, 353 A.2d 848, 853 (Pa. 1976)

(footnotes omitted). The parties and the trial court agree that the Defendant’s

speedy trial rights are not implicated in this case.        Therefore, under our



                                       -8-
J-A02003-22



Supreme Court’s precedent, the trial court was obligated to determine

whether “the reason given by the Commonwealth for requesting the nolle

prosequi [was] valid and reasonable.” See id. In considering this factor, the

trial court was “require[d] . . . to consider the reason given by the

Commonwealth, not to intuit or infer [a reason] to justify the court’s action.”

Commonwealth v. Rega, 856 A.2d 1242, 1245 (Pa. Super. 2004) (emphasis

in original).

      As explained above, the trial court in this case failed to consider whether

“the reason given by the Commonwealth for requesting the nolle prosequi

[was] valid and reasonable” and, instead, mistakenly supplied its own reason

to deny the Commonwealth’s petition. To be sure, the Commonwealth sought

to nolle prosequi the charges for the following reasons:

         Prosecutorial discretion / respect for the [Complainant] and
         the [Complainant’s] mother’s desire to not proceed on the
         charges. They believe withdrawing charges is in the best
         interest of the [Complainant] given the [Complainant’s]
         unique circumstances and the circumstances of this particular
         criminal case.

Commonwealth’s Petition for Nolle Prosequi, 4/27/21, at 1.

      Instead of determining whether the Commonwealth’s stated reason for

requesting the nolle prosequi was valid and reasonable, the trial court denied

the Commonwealth’s petition because, it believed, “the Commonwealth

[could] sustain a prima facie case against the Defendant” even absent the

Complainant’s testimony at trial.       Trial Court Opinion, 4/27/21, at 5.

Respectfully, the denial of the Commonwealth’s petition on a basis that the


                                      -9-
J-A02003-22



trial court supplied is contrary to the law and, thus, constitutes an abuse of

discretion.5 See Rega, 856 A.2d at 1245. We note that the reason tendered

by the trial court for denying the Commonwealth’s petition turned almost

entirely upon the trial court’s view of the evidence, not on an assessment of

the explanation proffered by the prosecutor. The record is devoid of evidence

of steps taken by the trial court to ascertain the desires and objectives of the

complainant and her guardian/mother, to assess whether those aims align

with the grounds for withdrawal offered by the Commonwealth, and, if so, to

consider whether those grounds were reasonable under the circumstances.

We must, therefore, vacate the trial court’s order and remand this case to the

trial court, so that it may determine, in the first instance, whether “the reason

given by the Commonwealth for requesting the nolle prosequi [is] valid and

reasonable.” See Reinhart, 353 A.2d at 853.

       Order vacated. Case remanded. Jurisdiction relinquished.




____________________________________________


5  We further note that the Commonwealth is not required to prosecute a
defendant merely because its potential evidence could – if viewed in the light
most favorable to the Commonwealth – sustain a prima facie case against a
defendant. The decision to go forward with a prosecution will always be
influenced by the prosecutor’s evaluation of the strength of the
Commonwealth’s potential case. See, e.g., Paul T. Crane, Charging on the
Margin, 57 WM. & MARY L. REV. 775, 812 (2016) (“[i]n its purest form, concerns
about likelihood of conviction are trained on the strength of the evidence and
whether the prosecutor thinks the ultimate adjudicator - a judge or jury - is
likely to enter a judgment of conviction”).


                                          - 10 -
J-A02003-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/11/2022




                          - 11 -